 Case: 1:19-cv-00084-ACL Doc. #: 49 Filed: 04/17/20 Page: 1 of 1 PageID #: 601




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


DINOSAUR MERCHANT BANK LIMITED,                   )
                                                  )
                Plaintiff,                        )         Case No. 1:19 CV 84 ACL
                                                  )
          vs.                                     )
                                                  )
BANCSERVICES INTERNATIONAL, LLC,                   )
                                                  )
                Defendant.                        )


                                          JUDGMENT

       Pursuant to the Memorandum and Order entered on this date,

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that judgment is entered in

favor of Plaintiff Dinosaur Merchant Bank Limited, and against Defendant Bancservices

International, LLC in the amount of $3,469,718.26 including costs and prejudgment interest, on

Plaintiff’s Complaint. Dinosaur is also entitled to an award of reasonable attorneys’ fees and

expenses, in an amount to be determined at a later date.



       Dated this 17th day of April, 2020.


                                                       s/ Abbie Crites-Leoni
                                                       ABBIE CRITES-LEONI
                                                       UNITED STATES MAGISTRATE JUDGE
